Citation Nr: 0833505	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-20 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for schizophrenia, paranoid type, to include panic 
attacks.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to July 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.
 
The RO has treated the March 1999 Board decision as the last 
prior final decision in this case, even though the RO 
subsequently declined to reopen the veteran's claim in July 
2002 based on a finding that new and material evidence had 
not been submitted.  Whether the Board treats the March 1999 
Board decision or the July 2002 denial of the request to 
reopen as the most recent prior final decision is immaterial 
in this case, as the veteran did not submit any evidence 
following the March 1999 decision that was received prior to 
the July 2002 denial.  The Board will therefore treat the 
March 1999 Board decision as the most recent prior final 
denial.


FINDINGS OF FACT

1.  In a March 1999 decision, the Board denied the veteran's 
claim for service connection for a schizophrenia.

2.  When considered by itself or in connection with the 
evidence previously assembled, the evidence received since 
the March 1999 denial is cumulative, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for schizophrenia.





CONCLUSION OF LAW

Evidence added to the record since the March 1999 decision is 
not new and material; thus, the claim of entitlement to 
service connection for schizophrenia is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the appellant is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the appellant's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that these notice requirements have been 
satisfied by a letter issued in October 2005, prior to 
initial rating decision denying the appellant's claim in 
March 2006.  In this letter, the appellant was advised of the 
evidence needed to substantiate his service connection claim.  
He was also advised of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  In a March 2006 
letter, the veteran was further advised as to the type of 
evidence needed to substantiate both the disability rating 
and effective date elements of his claim, pursuant to the 
Court's holding in Dingess, supra.

In addition, the appellant was advised in the October 2005 
letter that his claim had been previously denied because 
evidence demonstrated that the veteran's psychiatric 
disability pre-existed service and was not aggravated 
therein.  He was informed of the need to submit new and 
material evidence to reopen this claim, and he was advised of 
the type of evidence that would be considered new and 
material.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Although the veteran's claim was not readjudicated following 
notification of how to establish a disability rating and 
effective date, the record reflects that the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim subsequent to the issuance of the 
March 2006 notice letter.  Furthermore, as the Board 
concludes below that the veteran has not submitted new and 
material evidence to reopen his service connection claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. The record 
fails to show prejudicial error as to timing or content of 
the VCAA notice.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the appellant relative to the issue on appeal has been 
obtained and associated with the claims folder.  The Board 
notes that, until a claim is reopened, VA does not have a 
duty to provide a medical examination or obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(1).  As will be discussed 
in greater detail below, the Board finds that new and 
material evidence has not been received to reopen this claim.  
Therefore, a medical opinion in this claim is not necessary.  
In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to the appellant's claim.  38 
U.S.C.A. §§ 5103 and 5103A.

II.  New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the evidence is presumed 
credible unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 1999 decision, the Board denied the veteran's 
original claim of entitlement to service connection for 
schizophrenia.  The evidence of record at the time of this 
decision consisted in relevant part of the veteran's service 
medical records, which included a July 1977 Medical Board 
Proceeding that diagnosed 'paranoid state, paranoid 
grandiosity,' and determined this condition had existed prior 
to service and was not aggravated by service.  

The March 1999 Board decision cited the findings contained in 
the service medical records, as well as the fact that there 
was no evidence of treatment for a psychiatric condition for 
twenty years following the veteran's separation from service, 
as the reason for the denial of service connection.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  In 
this case, the veteran must submit new evidence demonstrating 
that his psychiatric disability was aggravated by his 
military service.

Since the veteran filed to reopen this claim in September 
2005, the RO has received private treatment reports from 
December 2003 through March 2006 and VA medical records from 
September 1997 through November 2003.  

This evidence is new to the extent that it was not of record 
at the time of the March 1999 Board denial.  It is not 
material, however, in that it does not provide a competent 
medical opinion in support of the veteran's claim that his 
psychiatric disability was aggravated during his military 
service.  This evidence discusses the veteran's present 
psychiatric treatment rather than his condition as it existed 
while he was in the military.  

The Board notes that several of these records mention that 
the veteran has had a psychiatric condition since he was in 
the military, and others even suggest that there might be a 
connection between the veteran's military service and his 
psychiatric symptoms.  The Board does not find this evidence 
sufficient to reopen the veteran's claim, however, as this 
evidence is no more than a mere transcription of the 
veteran's medical history as told by the veteran rather than 
a medical opinion from a competent professional.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence of a 
nexus to service.  LeShore v. Brown, 8 Vet. App. 405 (1995).  
Furthermore, even if such statements were intended to serve 
as etiology opinions, they are based entirely on the 
veteran's own recitation of his medical history and not on a 
review of the veteran's medical records.  

In short, the Board concludes that new and material evidence 
has not been received to reopen the previously denied claim 
of entitlement to service connection for schizophrenia.  
Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for schizophrenia, 
paranoid type, to include panic attacks, is not reopened.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


